Citation Nr: 1547973	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  08-39 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Harold Hoffman-Logsdon, III, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran's July 2007 claim for VA compensation benefits referenced major depression and a bipolar condition, and he later referred to PTSD.  The medical evidence includes various mental health diagnoses.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Therefore, the issue on appeal has been recharacterized as stated above to encompass all currently diagnosed acquired psychiatric disorders, including but not limited to PTSD.

In August 2012, the Board denied the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, and he appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2013 Order, that incorporates a July 2013 joint motion for remand (JMR), the Court vacated the August 2012 Board decision and remanded the matter for compliance with the terms of the JMR.

In September 2014, the Board again denied the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, and the Veteran appealed the decision to Court.  Pursuant to an June 2015 Order, that incorporates a June 2015 joint motion for remand (JMR), the Court vacated the September 2014 Board decision and remanded the matter for compliance with the terms of the JMR.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that-with the exception of the June 2015 JMR and related Court submissions, evidence from the Social Security Administration, and evidence and argument submitted by the Veteran's attorney in September 2015-they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

As noted above, evidence was added to the claims file in September 2015 since issuance of the most recent supplemental statement of the case.  Nonetheless, the Board finds that the Board may adjudicate the appeal without first remanding this evidence for agency of original jurisdiction (AOJ) review, despite the Veteran's request for initial AOJ review of the evidence, because all of the evidence submitted is duplicative of evidence already of record which was previously considered by the AOJ.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

The record does not contain credible supporting evidence that the Veteran was subject to military sexual assault (MST).


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1112, 1113, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

There is a heightened burden of notification in claims for PTSD based on in-service personal assault or military sexual trauma (MST).  Specifically, VA must inform the claimant that he or she may submit alternative forms of evidence other than service records to corroborate the account of an in-service assault, and suggest potential sources for such evidence.  The claimant should also be notified that evidence of behavioral changes following the alleged in-service assault may also constitute credible evidence to support the stressor.  Additionally, VA must provide additional time for the claimant to submit such evidence after receipt of the personal-assault letter and, where appropriate, obtain evidence on the claimant's behalf.  See 38 C.F.R. § 3.304(f)(5); Gallegos v. Peake, 22 Vet. App. 329, 335 (2008); Patton v. West, 12 Vet. App. 272 (1999).  

In this case, the Veteran was advised in an August 2007 letter, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman, supra.

This letter also notified the Veteran of additional types of evidence other than service treatment records that may help to substantiate a claim based on personal assault or MST, and requested the Veteran to complete the form concerning personal assault (VA Form 21-0781a), which specifically lists different types of evidence.  The Veteran returned this form later in August 2007 and circled several of the specific examples of types of evidence to show purported behavioral changes, with an explanation as to how he believes they apply to him.  However, he did not identify any additional sources of evidence, other than service records and VA and private medical records which have been obtained, in support of his claimed stressor.  Additionally, the Veteran and his representative have shown actual knowledge of the other types of evidence that may be submitted and of the requirements to establish his service connection claim by making arguments that certain evidence shows behavioral changes and could support his claimed stressor.  They have also not argued that notice was deficient in any way in this case.

No Board hearing was requested, but the Veteran testified at a formal hearing before a Decision Review Officer (DRO) in July 2009.  The DRO asked questions in an attempt to obtain evidence to substantiate the claim for PTSD based on MST, to include what happened during service and any asserted behavioral changes.  Further, the Veteran discussed his asserted experiences and symptoms during service, as well as before and after service.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  Accordingly, to the extent that the DRO did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, the Veteran has not been prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  Neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the hearing.  Rather, the Veteran has had ample opportunity to participate in the adjudication of his claim, and he and his representative have submitted pertinent evidence and made arguments in support of his contentions.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant.  

With regard to the duty to assist, the Veteran's service treatment and personnel records, as well as post-service VA and private treatment records, have been obtained and considered.  In particular, records concerning private inpatient mental health treatment in the 1980s, as well as VA inpatient and outpatient treatment in the 1990s and from 2006 forward, are in the claims file.  The Board notes that the Veteran has identified various dates of treatment during these periods.  In January 2009, the RO requested any VA treatment records dated in the 1990s from the VA facility, and inpatient and outpatient mental health records from 1993 to 1994 were provided.  Also in January 2009, the RO requested the Veteran to provide the identified non-VA records from the 1980s, or to complete an authorization to allow VA to obtain such records.  In response, the Veteran provided treatment records dated in 1981.  The Veteran also denied any treatment since the 1990s in a 2005 mental health evaluation.  Accordingly, appropriate efforts were made to obtain any pertinent, outstanding medical records, and it appears that all available records were obtained.  Furthermore, the Veteran has not identified any other records that may corroborate his alleged MST stressor.  Records pertaining to the Veteran's past and current disability benefits from the Social Security Administration (SSA) (with favorable decisions dated in March 1995 and August 2008) are also in the claims file.  As such, there is no indication of any pertinent, available, outstanding medical records that are necessary to decide the Veteran's claim.  

The Board notes that the Veteran has not been afforded a VA examination concerning his claim for VA compensation benefits.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

With the above criteria in mind, the Board notes that an opinion from a qualified medical or mental health professional that behavior changes during service are consistent with a reported personal or sexual assault may be considered credible supporting evidence for occurrence of the MST stressor, and that such evidence of behavioral changes during service may trigger the need for a VA examination.  See Patton, 12 Vet. App. 272.  

Upon careful review of the competent and credible evidence of record, the Board finds that the duty to provide a VA examination continues to have not been triggered in this case as there is no credible evidence that the only in-service stressor, the allegation of MST, occurred.  The record contains no competent opinion from a qualified medical or mental health professional that behavior changes during service are consistent with a reported personal or sexual assault.  Additionally, as discussed in greater detail below, the Veteran's report of MST is not credible-even considering the November 1, 1973, performance evaluation cited to by the June 2015 JMR-when evaluated in light of other evidence, to include all service personnel and treatment records, post-service VA and non-VA treatment records, and statements made for VA and SSA benefits.  Moreover, the Veteran has not identified or submitted any evidence other than his service records and post-service VA and private treatment records in support of his claimed stressor, as permitted by 38 C.F.R. § 3.304(f)(5).  There is also no other alleged injury, incident, or stressor during service, or any other indication that a current mental health disorder may be related to service.  Finally, the Board finds that the opinion of the February 2007 VA examination report (afforded to the Veteran for a prior October 2006 claim for renewed or increased VA nonservice-connected pension benefits in October 2006) that the "alleged sexual abuse in the military may have aggravated these [psychiatric] symptoms" fails to provide any justification or grounds for the provision of an examination of the Veteran as the opinion is based upon the Veteran's incredible assertion of MST.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible).  Therefore, with no credible lay or medical evidence of the alleged in-service MST stressor, the Board finds that the medical evidence of record is sufficient to adjudicate the claim, and remand for examination is not necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.304(f)(5); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's paper, Virtual VA, and VBMS claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be competent, credible evidence of a current disability, an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes a psychosis.  Barr, 21 Vet. App. at 307; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

To be entitled to service connection for PTSD, the record must include the following: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The evidence necessary to establish the occurrence of an alleged in-service stressor for PTSD varies depending on the circumstances of the particular case.  The Board notes that the Veteran did not serve in combat, and there was no diagnosed mental health disorder during service, to include PTSD.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f) (providing for relaxed evidentiary standards where a veteran engaged in combat); 74 Fed. Reg. 14, 491 (March 31, 2009) (amending § 3.304(f) in cases where PTSD is diagnosed during service).  Further, the Veteran did not serve in an environment involving possible hostile military or terroristic activity, nor does he assert any such stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (amending § 3.304(f) in cases where PTSD has been linked to a stressor that is related to a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of service).  

Service personnel records show that the Veteran served at Fort Polk, Louisiana, and at then at Fort Benning, Georgia, for basic and airborne infantry training.  He was separated from service after approximately 10 months, prior to completing airborne training.  Accordingly, these relaxed evidentiary provisions are inapplicable.

If the above conditions are not met, as in this case, then a veteran's lay statements alone are not sufficient to establish a claimed PTSD stressor, and other corroborating evidence is necessary if the stressor cannot be verified.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Cohen, 10 Vet. App. at 142.

When the claimed stressor is physical or sexual assault in service, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and, statements from family members, roommates, fellow service members or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Credible supporting evidence may also consist of a medical opinion, based on review of the evidence, that the personal assault occurred.  38 C.F.R. § 3.304(f)(5).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant and resolve all reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran asserts that his current mental health disorder, to include PTSD, is due to sexual trauma during service, or MST.  Essentially, he asserts that he was sexually assaulted while lying on his bunk at night approximately 3 to 4 weeks into basic training.  According to the Veteran, an individual jumped on his bunk at night while he was asleep, covered his mouth, pulled down his underwear, and either attempted to penetrate or actually penetrated him anally.  In response, the Veteran screamed, the lights were turned on, and the perpetrator disappeared mysteriously.

The Veteran served on active duty service from September 29, 1973 until July 29, 1974, when he was discharged from service on ground of unsuitability.  He was initially stationed at Fort Polk, Louisiana for basic combat training. 

The Veteran's service treatment records (STRs) and service personnel records (SPRs) have been obtained.  A September 28, 1973 enlistment examination is silent for any mental health symptoms, defects, or diagnoses.  In a Report of Medical History of the same date, the Veteran denied ever attempting suicide.

On October 7, 1973, the Veteran sought in-service medical treatment, reporting complaints of a stomach problem and dizziness since coming to the South.  The examiner noted that the Veteran reported multiple minor somatic complaints and stated that the humidity made his joints hurt.  

On October 10, 1973, the Veteran reported the same complaints.

On October 11, 1973, the Veteran reported complaints of a right leg problem, stating that it hurt when running.  He was assessed with a possible pulled muscle.

On October 19, 1973, the Veteran complained of "many" problems, including headache, a cold, and stomach and leg issues.  The examiner noted that the Veteran offered a "very confusing history" for these complaints.  The Veteran was assessed with an upper respiratory infection (URI) and possible mild case of shin splints, and he was placed on light duty for 48 hours.

On October 20, 1973, the Veteran was seen for "general malaise" and was then hospitalized from that date until October 25, 1973, after which he was placed on a profile for 5 days. 

On November 1, 1973, the Veteran complained of low back pain due which he attributed to having twisted his back 2 weeks previously, for which he was referred to physical therapy.  A separate physical therapy entry of the same date reflects that the Veteran had poor posture, a severe URI, and back pain secondary to coughing.  Examination of the back was normal, and the Veteran was assessed with poor posture and referred to the military referral clinic for URI.

A November 1, 1973 Request to Recycle, in which the Veteran was rated as satisfactory in conduct and efficiency, reflects the following request: "Recommend EM to recycle to a company starting the 3rd week of training. EM was in hospital from 19 Oct 73 to 25 Oct 73 then was on a profile code c, d, &, g from 25 Oct 73 to 25 Oct 73.  EM is off profile now."  The document also indicates that the Veteran had experienced no known personal problems.

On November 2, 1973, after only 2 weeks of training, the Veteran was transferred from Company D, 1st Battalion, 2nd brigade to Company B, 3rd Battalion, 2nd brigade.

A November 5, 1973 STR shows that the Veteran was seen by a social worker at Mental Hygiene Consultation Service, but no other detail concerning this visit is provided. 

On December 7, 1973, the Veteran was moved from Fort Polk, Louisiana to Fort Benning, Georgia to begin basic airborne training.

A December 17, 1973 SPR shows that the Veteran was disciplined for misconduct (disobeying a lawful order).  His transfer to Fort Benning, Georgia for airborne training was to be followed by assignment to the 82nd Airborne Division at Fort Bragg, North Carolina.  However, the Veteran failed to complete airborne training (the record from that period cites being recycled due to absence without leave), and he was returned to Fort Polk.

A January 3, 1974 STR reflects that the Veteran sought medical treatment for a cold and was diagnosed with a URI.  

A March 19, 1974 SPR shows that the Veteran received counseling as follows: "One of the reasons you are having trouble with the other men in your platoon is you[r] lack of personal hygiene and failure to maintain your area to their standards.  You had better bring your standards up."

A March 21, 1974 STR reflects the Veteran's complaint of a rash on his arms and abdominal area and itchy scalp for the past 2 weeks or so.  

On March 28, 1974, the Veteran complained again of a rash for the past 3 weeks.

An April 9, 1974 SPR shows that the Veteran received counseling as follows: "Your platoon Sgt doesn't think you can pass the mortar test. I agree and for this reason you are being transferred to 3rd Plt (from 1st) and your MOS will not be 11B.  You seem to have trouble grasping training."

From April 26, 1974 to May 17 or May 20, 1974, the Veteran went AWOL, and he was demoted for misconduct in May 1974.

A May 21, 1974 SPR shows that the Veteran received counseling as follows: "Going AWOL cannot be condoned.  Calling me for an extension on your AWOL isn't good either.  You have a duty to perform and had better develop the self-discipline to perform it.  The only thing you have accomplished by going AWOL is to get recycled for missing training."

A May 24, 1974 SPR shows that the Veteran received counseling as follows: "I told him he was being given a rehabilitative transfer to this company.  If he performed satisfactorily he would graduate.  If not he would be eliminated from service."  That same day, a request to recycle, rating the Veteran fair in conduct and efficiency, was issued:  "Request EM be recycled into A-5-3 4th week of training.

A May 28, 1974 SPR shows that the Veteran received counseling as follows: "PV1 Smith was counseled on his personal appearance and failure to make formations on time.  If his appearance did not improve and he did not make formations on time he would be recommended for School of the Soldier."

A May 29, 1974 SPR shows that the Veteran received counseling as follows: "I advised PV1 Smith that his performance thus far was marginal and that if he didn't improve he would be eliminated.  He replied, 'I have been trying to get out of the Army for 8 months.'"

A May 31, 1974 STR reflects the Veteran's complaints of dizziness, general weakness for the past 2 to 3 years, and upset stomach after eating, with a notation of anorexia and weight loss.

A June 5, 1974 SPR shows that the Veteran received counseling twice on this date.  In the first counseling, the Veteran was told the following: "I told PV1 Smith that his performance up to this point was unsatisfactory in all respects.  He again stated his desire to be released from the Army as soon as possible."  The second counseling stated,  "PV1 Smith was advised that his gross negligence in personal appearance and his failure to adhear [sic] to rules and standards was not in the making of a good infantry soldier and that I was recommending that he be eliminated from service."  

On June 10, 1974, a Request for Discharge UP Chapter 13 was issued with the following reason for discharge: "PV1 Smith has been AWOL for 25 days and returned only to avoid being dropped as a deserter.  His negative attitude toward the military is apparent in all of his action.  He is a lazy, sloppy, clumsy man who does not have the desire or ability to become a solder.  His only desire is to get out of the Army."  

An undated SPR summarizing the Veteran's military performance shows that from May 24, 1974 to June 10, 1974, his conduct was rated as good but his efficiency was deemed poor.

A June 13, 1974 Mental Status Examination shows that the Veteran was normal in behavior, fully alert, and fully oriented; had a mood within normal limits; exhibited clear thinking, normal thought content, and good memory.  Effectiveness of further rehabilitation was deemed poor, and no significant mental illness was found.

A June 13, 1974 separation examination showed that the Veteran was normal in all respects, including psychiatric health, and a note reflects that the Veteran himself stated that he was in "fair health" and had no medical complaints upon discharge.

On June 19, 1974, the Veteran was notified that his discharge from the military was being recommended due to unsuitability.  The Veteran's His DA Form 20, Enlisted Qualification Record, noted that the Veteran was permanently disqualified from airborne training as he was not adaptable to airborne training due to lack of motivation.  The Veteran's DD-214 shows that he was released from active duty military service on July 29, 1974, under honorable conditions.

Pertinent post-service medical evidence includes private inpatient treatment records from F.S. Hospital dated in 1981, VA inpatient and outpatient treatment records dated in 1993 and 1994, and VA outpatient treatment records dated from 2006 forward.  There are also pertinent medical records and determinations from the SSA dated from 1994 to 1995 and from 2005 to 2008, as well as a VA examination for nonservice-connected pension purposes dated in February 2007.

Prior to February 2007, the Veteran's mental health treatment records and evaluations include repeated complaints of problems during his childhood and teen years.  In brief, he reported being sexually abused by a stranger, a "gay person," or a friend of his mother at some point between ages 6 and 8, as well as emotional, verbal, occasional physical abuse, and possible sexual abuse, by his mother throughout his childhood.  The Veteran reported being left alone to raise himself as a child while his mother was out with other men and his stepfather was at work.  The Veteran also reported drinking heavily starting at age 11 or 12 and frequently using multiple illicit drugs (identified as speed, pot, hash, white cross, and purple haze) starting around age 15.  He reported being arrested as a teen for being a runaway and for shoplifting, and attempting suicide on several occasions (by jumping off a house, jumping off a truck, and taking pills).  The Veteran dropped out of high school in 9th or 10th grade and later obtained a GED before joining the Army at age 17.  See, e.g., records from F.S. Hospital dated in January and February 1981, VA inpatient and outpatient records dated from September to November 1994, SSA psychological or mental health examinations dated in August 1994 and December 2005.

In addition to the above problems, the Veteran also complained of marital, home, and/or financial difficulties at the times of treatment.  At F.S. Hospital in 1981, he reported being distressed about his home situation and that "things are closing in around me."  The diagnosis at discharge from inpatient treatment was adjustment reaction with depression.  When self-reporting this prior treatment to a VA provider in September 1994, the Veteran stated that he was treated for "nervous exhaustion and depression."  Similarly, when describing this prior treatment during the December 2005 SSA mental status examination, the Veteran stated that he had a "nervous breakdown" and his "world fell apart" because his marriage was going sour, he was alone, and he was working too many jobs.  

In September and October 1994 (for VA treatment and SSA evaluations), the Veteran reported having a low mood for a few months because he lost a job in Texas after going through training and finding out he was unqualified, with resulting financial difficulties, as well as marital difficulties.  He also reported having low libido for one year for treatment purposes.  In August 1994, the SSA mental health evaluator diagnosed depression not otherwise specified (NOS) with anxiety and passive-aggressive personality with somatization.  The SSA examiner concluded that the Veteran had unlimited or very good ability to follow work rules, relate to coworkers, deal with public, interact with supervisors, and maintain personal appearance.  An SSA psychiatric review summary also notes affective disorder with multiple head traumas over the course of his life, and that the Veteran went to travel agent school and had problems with concentration.  

In a November 1994 discharge summary (for the October 1994 inpatient treatment), the VA provider diagnosed adjustment disorder, as opposed to bipolar disorder as initially thought upon admission.  The provider noted that the Veteran settled down once the staff agreed that he was not employable and needed to stay for treatment.  In a November 1994 day treatment evaluation, a VA provider noted that the Veteran had a long history of psychiatric disturbance and shaky relationships, with a history of childhood emotional, physical, and sexual abuse at the hands of his mother.  The Veteran had grossly exaggerated his problems in diagnostic testing, which prevented diagnostic refinement.  The provider stated that it may be that given his early abuse and neglect, the Veteran may feel that he has to scream and exaggerate to be heard.

At the December 2005 SSA mental status examination, the Veteran reported his prior treatment in the 1980s and 1990s, and stated that he was currently under a lot of financial pressure.  He again reported difficulties during childhood, and he denied any treatment since the 1990s.  The Veteran reported going to college for one year to study business administration and accounting, but that his grades had dropped due to family worries and being unable to handle the workload.  He denied any arguments with supervisors or coworkers, stating that he walks away if he gets angry.  The SSA examiner noted that the Veteran alleged bipolar disorder, and diagnosed major depressive disorder, intermittent explosive disorder, and phobia. 

In an October 2006 VA treatment session focused on physical disabilities, the Veteran had a positive screen for depression and a negative screen for PTSD.  

During the February 2007 VA examination for nonservice-connected pension purposes, the Veteran reported his prior mental health treatment and his problematic childhood, including sexual abuse, verbal and physical abuse, neglect, dropping out of high school, heavy drinking and use of drugs as a teenager.  The Veteran also reported, for the first time, being anally raped by a fellow soldier during basic training, stating that he didn't report the incident and he had a hard time adjusting afterwards, eventually leading to his discharge due to incompatibility.  The Veteran further reported having a very good marriage with his first wife from 1978 until she died of cancer in 2004, and arguing frequently with his current wife.  He was noted to be dressed neatly but casually, although he reported neglecting his personal hygiene at times.  The examiner opined that the Veteran's anxiety symptoms were much more prominent than his depressive symptoms.  There were some symptoms of PTSD, but the examiner opined that the Veteran did not fully meet the criteria for a PTSD diagnosis.  The examiner stated that the Veteran had a traumatic child and that the "alleged" MST "may have aggravated" these symptoms.  The examiner concluded that anxiety disorder NOS was the best diagnosis at that time.  

Despite extensive prior VA and private mental health treatment and evaluations, the first time the Veteran mentioned any alleged MST during service was during a February 2007 VA examination for nonservice-connected pension purposes.  In July 2007, after he was granted nonservice-connected pension effective as of October 2006, the Veteran applied for service-connected disability benefits based on this alleged incident during service.  Thereafter, the Veteran referenced the alleged MST during VA treatment sessions.  See, e.g., VA treatment records dated in August 2007, October 2008, and November 2008.  He also continued to report marital difficulties, as well as abuse and other problems during his childhood and teen years, including heavy drinking and frequent drug use (identified as pot, LSD, and speed).  VA treatment records starting in 2007 thereafter show the Veteran's acquired psychiatric disorder being diagnosed as PTSD on occasion.  Some of the treatment records that diagnosed PTSD noted the Veteran's claims regarding a sexual assault while on active duty and some also noted his abuse and other problems during his childhood as well as his current marital difficulties.  The treatment records since this time also show the Veteran's acquired psychiatric disorder being diagnosed as depression, a major depressive disorder, a bipolar disorder, and/or an unspecific anxiety disorder.  

In statements in support of this VA appeal, the Veteran has reported that his hygiene and behavior worsened during service as a result of the alleged MST, including decreased concentration and difficulty following orders.  He states that he did not report the event or seek treatment because he was young and embarrassed.  He further states that he no longer wanted to be in the military due to pain and fear, and he went AWOL shortly before being discharged on grounds of unsuitability.  The Veteran contends that he had no emotional, behavioral, or mental health problems prior to entering service in September 1973, and that he has had problems since October or November 1973 as a result of the alleged MST.  He states that he did not have any prior problems with drugs or alcohol, and that he turned to drugs and alcohol immediately after service to forget the incident.  The Veteran also reports having problems with sexual intimacy or thinking that sex is "dirty" or "repulsive," problems with authority figures, and being fearful of people close to or behind him since the alleged MST.  He also reports problems with trust, self-esteem, and hygiene.  The Veteran states that he had VA and private mental health treatment over the years as a result of the MST in service, but that he did not talk about the MST during inpatient treatment at F.S. Hospital (in the 1980s) or during VA inpatient treatment in Minnesota (in the 1990s) because he was still unable to face it then.  See, e.g., July 2007 claim, August 2007 stressor form (VA Form 21-0781a), January 2008 notice of disagreement and statement, July 2009 hearing transcript.

In an August 2007 PTSD stressor form for personal assault (VA Form 21-0781a), the Veteran circled the following examples of behavioral changes in support of his claim: visits to medical, counseling clinic, or dispensary without specific diagnosis or ailment; sudden requests for change in occupational series or duty assignment; changes in performance and evaluations; depression, panic, or anxiety without identifiable cause; increased or decreased use of prescription medications; substance abuse such as alcohol or drugs; increased disregard for authority; obsessive behavior such as overeating or under eating; and unexplained economic or social behavior changes.  The Veteran then stated that he was on more medications for pain and depression, he went through an "alcohol and drug stage" and goes on "binges," he hates sexual activity of any kind, is more reserved, and is not as trusting.

During the July 2009 DRO hearing, the Veteran admitted that he was sexually abused as a child, as indicated in other evidence of record.  He asserted that he "bottled it up inside" and did not have any emotional or behavioral problems as a result of that incident.  The Veteran also admitted that the other evidence of record indicates that he started using drugs and alcohol at about age 11.  However, he testified that, as he now thinks back on that time, he really loved parochial school and things "weren't really bothering [him]" at the time.  He stated that he was only doing some "social drinking" but wasn't really "into drugs or anything else."

As noted above, service connection is generally established with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Shedden, 381 F.3d at 1167; Barr, 21 Vet. App. at 307 (2007); Hickson, 12 Vet. App. at 253.  Assuming without finding, the Board notes that the medical of record evidence shows that the Veteran carries numerous current diagnoses of psychiatric disabilities, including perhaps PTSD.  However, to order to prevail on a claim for service connection, there must be sufficient evidence on each of the three elements of a current disability, an in-service disease or injury, and a nexus between the present disability and in-service disease or injury.  Upon careful review of all of the competent and credible evidence of record, the Board finds that service connection is not warranted because there is no credible evidence that the only in-service injury claimed by the Veteran, his allegation of MST, occurred.  As explained below, the Board finds that the Veteran is a wholly unreliable historian, that his specific allegation of MST is not credible, and that there is no competent and credible evidence of record that corroborates or supports his allegation of MST.

The Board notes that the Veteran is competent to report that he was sexually assaulted during service because this alleged incident is factual in nature and would be within his realm of personal experience.  Barr, 21 Vet. App. at 307; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Layno v. Brown, 6 Vet. App. 465 (1994).  He is also competent to report on the absence of observable symptoms of a mental health disorder prior to the in-service incident, continuous symptoms after the alleged in-service incident, and treatment for such symptoms.  Jandreau, 492 F.3d at 1376-77; Layno, 6 Vet. App. 465.  However, VA adjudicators must also determine whether competent evidence is credible, and weigh the lay and medical evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this regard, VA may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; however, the absence of contemporaneous medical evidence may be weighed against the lay evidence.  Id.  

In determining credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  VA may not discredit a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; however, personal interest may affect the credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Considering all lay and medical evidence of record, the Board finds the Veteran is not a reliable reporter with respect to significant aspects of his personal history, including alleged instances of incest, child abuse by a non-family member, the Veteran's substance abuse issues, substance abuse issues in his family, and even his own military history.  Such statements are inexplicably inconsistent in material ways concerning serious occurrences and allegations which one would reasonably be expected to disclose consistently.  Therefore, as explained below, the Board finds that the Veteran is, on the whole, an unreliable historian.

For example, the Veteran has reported that he was sexually abused by his mother.  However, close examination of the record reveals inconsistencies about the reliability of this assertion.  See, e.g., November 1994 private psychological testing report (noting "history of childhood emotional, physical and sexual abuse at the hands of his mother").  An October 18, 1994 private psychiatric evaluation reflects childhood abuse, especially neglect and verbal abuse by mother, and the Veteran's admission of sexual abuse of his niece perpetrated by himself.  An October 4, 1994 private treatment record reflects doubts concerning the veracity of these: "? sexual abuse by mother when he was a child.  Not sure if it is true or concocted memory.  Had memory 1-1.5 years ago.  Did not want to elaborate."  Furthermore, the Veteran himself has admitted that he has no clear memories of sexual abuse by his mother.  See October 6, 2008 VA treatment record ("I have some memories of my mom . . . I have these flashes of her lying next to me" but no clear recall of physical contact or sexually inappropriate behavior perpetrated by her). 

The Veteran has also claimed that he was sexually abused once by a non-family member when he was a child when he was between 6 and 8 years of age.  However, the Veteran's story concerning the alleged perpetrator of this abuse changes drastically.  In a February 2, 2007 VA examination report, the Veteran reported that he was sexually abused at one time at the age of 6 or 7 by a friend of his mother.  Then, in an October 6, 2008 VA treatment record, the Veteran disclosed a single incident of stranger sexual abuse (fellatio) at age 7, and that he had fantasies of the killing stranger who sexually abused him.  Then in another report, the Veteran alleged that he "was sexually assaulted when [he] was about eight.  A gay person turned around and got me into his house and stuff like that. . . I wanted to talk to somebody about it, but when I told my mom and dad, they didn't want to listen.  They didn't want to believe it."  July 2009 DRO Hearing, at p. 2.

The Veteran also reported conflicting accounts of his personal history of substance abuse.  In a September 26, 1994 private treatment record, the Veteran reported no alcohol or illicit drug use.  But in an October 4, 1994 private treatment record, the Veteran stated that used drugs as teenager-in particular, speed, pot, hash, white cross, purple haze- at age 15 years and later quit at some unspecified time, and that he started using alcohol at age 12 and quit 6 to 7 years ago.  In a January 24, 2008 Statement, the Veteran claimed that he used "drugs & alcohol right after getting out of the service."  In an October 6, 2008 VA treatment record, the Veteran reported alcohol abstinence since 2003, which was predated by years of drinking at different quantities/rates, but from 12 to 19 years drinking a 6 pack and a fifth of vodka daily; and drug abstinence since 1974, noting that from age 14 to 19 he used THC twice weekly, LSD once weekly, and speed in the form of 6-8 pills speed daily usage for one year during this time frame.  During the July 2009 DRO Hearing, the Veteran testified as follows" "I'd like to change a few dates on this that are part of the official record.  I said I was about 11 years old that I started the drug and alcohol scene. . . .  So really up until right before I went into the service, I was doing some social drinking.  I wasn't really into drugs or anything else like that. . . . [After service] I started getting into smoking hash and marijuana.  And then I got into shooting speed and really getting myself into a major mess. . . .  And I ended getting out of that about 1976."

The Veteran's statements regarding his family history of substance abuse also contain troubling inconsistencies.  In an October 4, 1994 private treatment record, the Veteran disclosed only alcohol abuse by his father.  Yet, in a February 2, 2007 VA examination report, the Veteran denied any family history of psychiatric or alcohol problems.  Later, in an October 6, 2008 VA treatment record, the Veteran reported that his mother was an alcoholic who slept with any man and spent most of her days at the local bar, and he further indicated that his brother was an alcoholic who was in recovery.

The Veteran has also offered conflicting and at times untrue reports concerning his military service.  During an October 18, 1994 private psychiatric evaluation, the Veteran reported being in the Army for only 10 months and explained that he was discharged under general conditions due to incompatibility; he also disclosed that he had trouble with commanders, resented being treated like "some little idiot," and had gone AWOL while in service.  An October 4, 1994 private treatment record shows that the Veteran reported joining military in 1973 and leaving after some basic training because he could not stand the stress.  An October 26, 1994 private hospital admission summary report reflects the Veteran's statements that he joined the army, barely stayed there for less than a year, and was discharged because he was not able to cope with the stress and pressure.  A February 2, 2007 VA examination report indicates that the Veteran reported military service from 1973 to 1974 with overseas service.  Notably, the Veteran's DD Form 214 and SPRs do not disclose any overseas service during the Veteran's 10 months of service.  An August 2008 SSA decision noted that the Veteran testified at an SSA hearing that he was "medically discharged" from the military after being assaulted by another soldier, but as shown the Veteran was discharged because he was found unsuitable for service.  An October 6, 2008 VA treatment record reveals that the Veteran reported being discharged from the military prior to completion of basic training after only 5 to 6 weeks due to "incompatibility" with military service; he also alleged that he was unable to stay in service due to the alleged occurrence of MST.

Additionally, the record contains numerous other inconsistencies concerning other significant aspects of the Veteran's personal history.  Although the Veteran denied ever attempting suicide in a September 28, 1973 Medical History report, the Veteran claimed to have twice attempted suicide as a teenager. See December 3, 2005 Mental Status Examination (noting the Veteran's report that he tried to jump off of a house head first but flipped over because of his long legs, and that he "took pills" but was never hospitalized), February 2, 2007 VA examination report (noting the Veteran's report that he would get depressed and do things like jump off buildings from the second floor as an attempt to try to "end it" or at least hurt himself, but he never succeeded).  During the course of the appeal, the Veteran has blamed his aversion to having sex in his marriages on the alleged MST, but the record also contains reports by the Veteran attributing his sexual difficulties to other, non-MST causes.  See September 9, 1993 private treatment record (noting the Veteran's report that knee, back, and neck pain have interfered with sleep and his desired physical relationship with wife).  The Veteran has also claimed that he completed high school, see January 19, 1981 private treatment record, and has stated that he dropped out of high school in either the 9th or the 10th grade.  See January 29, 1981 private treatment record.

In addition to the contradictions noted above, the record also contains records of psychological testing and evaluation which, the Board finds, document the Veteran's penchant for exaggerated and inaccurate narration.  An October 18, 1994 private psychiatric evaluation report noted that the Veteran "responded to the MMPI [psychological test] in a highly unusual fashion endorsing items which are inconsistent with his status as an inpatient, and also dissimilar to the normative group.  Thus, he may have attempted to mislead the examiner by overendorsing psychopathological items. . . . [T]he degree to which he endorsed highly unusual and overtly pathological items is far beyond that which is evidence by clinical interview."  Because of the Veteran's extremely exaggerated responses to the test, the examiner concluded that the results of the MMPI were invalid and such responses were "indicative of an individual who has overendorsed psychopathology beyond that seen in other psychiatric patients."   In addition, the report of a November 1994 private psychological examination concluded that the Veteran "grossly exaggerated his problems (over-) endorsing nearly every form of psychopathology recorded in the annals of clinical psychiatry.  Not only does he greatly exceed the normative expectations for outpatients AND inpatients, he also describes himself as significantly more disturbed than he presents in his daily group therapy and case management situations."  (emphasis in original.)

The Board further finds that the Veteran is also not credible with specific regard to the occurrence of the alleged injury/stressor of MST during active duty service because, as detailed below, it finds that the alleged MST is inherently implausible and that service treatment and personnel records document the Veteran's unsuitability to serve in the military from the time of his entry until his discharge.

The Veteran has alleged that he was asleep in his bunk one night when an individual jumped onto his bunk, covered the Veteran's mouth with his hand, pulled down the Veteran's underwear, and either penetrated or attempted to penetrate the Veteran anally, upon which the Veteran screamed, the lights were turned on, and no perpetrator was to be seen or found.  See, e.g., August 17, 2007 Claim; August 30, 2007 Statement; January 24, 2008 Statement; October 6, 2008 VA treatment record, November 10, 2008 VA treatment record; and July 2009 DRO Hearing, at p. 1.

The Board finds this account of MST to be entirely implausible.  The Veteran has never alleged that he slept alone in a room by himself so the Board finds that the Veteran's bunk was housed in a room shared with multiple other service members.  It is improbable in the extreme that the Veteran did not immediately respond when he noticed that an individual jumped on him and covered his mouth.  It is also highly unlikely that no other individual in the room noticed or heard the sound or commotion caused by an individual jumping on the Veteran's bunk and restraining the Veteran.  Additionally, it is also highly unlikely that the individual who allegedly perpetrated the MST upon the Veteran would have instantly dematerialized without any trace of his presence when the lights were turned on.  Surely the Veteran or someone else would have heard the alleged perpetrator making his escape, either back to his own bunk or exiting altogether from the room. 

In addition, the Board finds that the Veteran's allegations concerning the MST contain a key, questionable ambiguity: in some instances, the Veteran claims he was actually penetrated anally, and in others he indicates that there was only an attempted anal penetration.  For instance, the February 2, 2007 VA examination report indicates that the Veteran was raped by a fellow soldier in basic training one time, and in an August 30, 2007 statement, the Veteran averred that he "[s]omeone jumped on top of me while I was sleeping on my stomach.  He covered my mouth pulled down my underwear and penetrated my anal area.  It hurt so bad I screamed."  Conversely, the Veteran has stated that "somebody was on top of me and was trying to (anally) penetrate me.  I screamed and somebody turned on the lights, no one was there," see October 6, 2008 VA treatment record (emphasis added), and that "next thing I knew, somebody was trying to stick his penis up my rear."  See November 10, 2008 VA treatment record (emphasis added).  The Board finds that these ambiguities or inconsistencies are another factor undermining the Veteran's lack of credibility concerning the alleged MST.

The Board also notes that the record indisputably shows that the Veteran failed to make any report of the alleged MST until his February 2, 2007 VA examination for nonservice-connected pension purposes.  This exceptionally long delay-of about 33 years-is yet another significant factor contributing to the Board's finding that the allegation of MST is entirely lacking in credibility.  The evidence of record, medical and lay, dating from 1981 until, but not including, the February 2, 2007 VA examination is silent for any reports of MST.  The same evidence, however, is replete with other disclosures of deeply personal matters, including possible instances of physical, emotional, and sexual abuse by his mother, sexual abuse by a non-family member, personal substance abuse issues, and familial substance abuse issues.  Additionally, the record also contains the Veteran's complaints concerning his military service which, until his allegation of MST in February 2007, indicate only that the Veteran was unable to handle the general stress of service due to incompatibility and that he had trouble with commanders, resented being treated like "some little idiot," and went AWOL as a result.  Therefore, the Board finds that the Veteran had ample opportunity and the capacity to disclose the alleged MST but failed to do so for 33 years.  Thus, the Board specifically finds that the enormous gap of time between the alleged MST and his initial disclosure further undermines the credibility of the report of MST.  Moreover, the fact that he only first made such a disclosure in the course of seeking VA benefits-which the Board finds is evidence of self-interest for monetary gain-is another factor which supports the Board's finding.

Upon review of the Veteran's service treatment and personal records, the Board finds that this evidence, when viewed in light of all the evidence of record including the specific findings concerning the Veteran's credibility described above, shows that the Veteran had difficulty adjusting to military life throughout his time in service, which worsened over time and resulted ultimately in his discharge for unsuitability.  The Veteran's attorney argues that service records show that the Veteran performed satisfactorily as of November 1, 1973, as indicated in a Request to Recycle document of that date, and that his performance plummeted afterward, showing a change in behavior corroborating the Veteran's allegation of MST.  The Board disagrees.  

Service treatment records reflect that the Veteran began reporting mild medical complaints within the first week of service (prior to the alleged occurrence of MST) that continued throughout his time in the military; such reports also show that the Veteran was briefly hospitalized at the end of October 1973 for a cold and low back pain due to cough from which he appears to have recovered fully with no ongoing residual effects.  There was no material change in the nature or frequency of these the Veteran's reports of these mild ailments in service treatment records after October 1973.  Service personnel reports also document the Veteran's difficulties adjusting to service, his inability to perform adequately, and his engagement in disapproved conduct, including going AWOL.  They also confirm his desire to leave service from the time he entered service.  See May 29, 1974 SPR (documenting the Veteran's statement, "'I have been trying to get out of the Army for 8 months.").  Additionally, the Board finds that the Veteran had numerous opportunities to report the alleged MST to medical clinicians or to his military superiors.  The Board acknowledges the Veteran's explanation that he was embarrassed and afraid to make such a disclosure in service, however the Board does not find this explanation persuasive, in light of the Board's general credibility findings and in light of the fact that the Veteran could have merely reported the occurrence of the alleged assault, without specifying the sexual nature of such assault.

Taken as a whole, and considered in light of the Veteran's serious credibility issues, the Board finds that the Veteran's service treatment and personnel records reflect that he had difficulty adjusting to service from the time he entered service, that early October 1973 service treatment records manifest adjustment difficulties with service and also indicate tendency toward malingering within the first one to three weeks of service, that the Veteran himself intentionally set about to get himself released from service because he was unable to cope with the normal stressors of service, and that post-October 1973 service personnel records document the Veteran's ongoing struggles with service and maladjustment which ultimately led to his discharge for unsuitability.  Reports by the Veteran in post-service medical records until 2007 also show that he himself had disclosed that he left service primarily due to stress, and his failure to report the alleged MST for over 33 years only supports the Board's finding.  Accordingly, the evidence does not show any material behavioral change in service, which might corroborate the Veteran's allegation of MST, and the November 1, 1973 Request to Recycle, when viewed against the overwhelming evidence of the Veteran's unsuitability for service and his lack of credibility, is not sufficient to show a change in behavior.  Rather, the Board finds that the notation of satisfactory performance in the November 1, 1973 SPR is no more than a superficial, perfunctory notation used to administratively justify the need to recycle the Veteran for additional training.

Finally, the Board finds that the revisionist statements of the Veteran during the course of his appeal, particularly statements made during the July 2009 DRO hearing, are not credible, for all of the reasons stated above.  See, e.g., July 2007 claim, August 2007 stressor form (VA Form 21-0781a), January 2008 notice of disagreement and statement, July 2009 hearing transcript.  Additionally, the Board further finds that the opinion of the February 2, 2007 VA examination report that the "alleged sexual abuse in the military may have aggravated these [psychiatric] symptoms" has no probative value as it is based upon the Veteran's incredible assertion of MST.  

For the reasons stated above, the Board finds that the Veteran's reports of MST are not credible.  The Veteran has not reported any other incident or event during service as related to any current mental health disorder.  Accordingly, the Board finds that service connection for an acquired psychiatric disorders, including PTSD, as due to his MST is not warranted as the preponderance of the evidence weighs against the claim.  As such, the benefit of the doubt does not apply, and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, claimed as due to military sexual trauma, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


